DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:   The word “gravity” should be inserted after the word “using” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-13, 16-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawlings (US 7690725).  Regarding claim 1, Rawlings teaches a protective covering, comprising: a cover portion (10) for a seat cushion (40/42); an elongated piece of fabric (12) extending from the cover portion (see Figure 7); a first coupling mechanism (34/38) configured to couple the cover portion (10) to a first end of the elongated piece of fabric; and a weighted fixture (16; see column 6, lines 49-50) coupled to a second end of the elongated piece of fabric (12), wherein the weighted fixture (16) is configured to facilitate securing the elongated piece of fabric (12) in place over the cover portion using gravity (see column 6, lines 42-44).

Regarding claims 2 and 12, Rawlings teaches a handle, wherein the handle is proximally located to the second end of the elongated piece of fabric (see item 36).

Regarding claims 3 and 13, Rawlings teaches wherein the weighted fixture (16) comprises a rod affixed to the second end of the elongated piece of fabric (see Figure 5).

Regarding claims 6 and 16, Rawlings teaches wherein the cover portion is configured to receive a cushion therein (see Figure 9).

Regarding claims 7 and 17, Rawlings teaches wherein a length of the elongated piece of fabric is sufficient to wrap around both an additional cushion and the cover portion when the cover portion has received the cushion (see Figure 9).

Regarding claims 9 and 19, Rawlings teaches wherein the weighted fixture (16) extends a width of the elongated piece of fabric (see Figure 5).

Regarding claims 10 and 20, Rawlings teaches wherein the weighted fixture (16) is configured to facilitate keeping the elongated piece of fabric flattened when in place over the cover portion (see column 6, lines 42-44).

Regarding claim 11, Rawlings teaches a seating system, comprising: a seat with a back portion and a seat portion (see Figure 9); a seat cushion (40), a back cushion (42); and a protective covering, comprising: a cover portion (10) for a seat cushion (40/42); an elongated piece of fabric (12) extending from the cover portion (see Figure 7); a first coupling mechanism (34/38) configured to couple the cover portion (10) to a first end of the elongated piece of fabric; and a weighted fixture (16; see column 6, lines 49-50) coupled to a second end of the elongated piece of fabric (12), wherein the weighted fixture (16) is configured to facilitate securing the elongated piece of fabric (12) in place over the cover portion using gravity (see column 6, lines 42-44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 8, 14-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlings (US 7690725) in view of Noonan (US 2008/0284217). Regarding claims 4-5, 8, 14-15, 18, it is described above what is disclosed by Rawlings.  However, Rawlings does not distinctly disclose wherein the rod comprises a ferromagnetic material, wherein the cover portion further includes at least one magnet positioned at a location corresponding to the rod when the elongated piece of fabric is wrapped in a first direction around the cover portion; wherein the magnet and the rod provide a magnetic force stronger than a gravitational weight of the cover portion, the cushion, and a second cushion; or a hook and loop fastener coupled adjacent the second end of the elongated piece of fabric to facilitate securing the elongated piece of fabric in place over the cover portion.  Noonan, in a similar field of endeavor, teaches a protective covering for a seating arrangement having a rod comprising a ferromagnetic material, wherein the cover portion further includes at least one magnet positioned at a location corresponding to the rod when the elongated piece of fabric is wrapped in a first direction around the cover portion; wherein the magnet and the rod provide a magnetic force stronger than a gravitational weight of the cover portion, the cushion, and a second cushion (see items 424 in Figure 6 and paragraph [0033]).  It would have been obvious to one having ordinary skill in the art to modify the rod of Rawlings to include the magnetic fasteners of Noonan to further secure the cover when in use over the seat.  Noonan further teaches in paragraph [0028] a hook and loop fastener coupled adjacent the second end of the elongated piece of fabric to facilitate securing the elongated piece of fabric in place over the cover portion (paragraph [0028] teaches how hook and loop fasteners are interchangeable with the magnetic fasteners 424). It would have been obvious to one having ordinary skill in the art to modify the rod of Rawlings to include the hook and loop fasteners of Noonan to further secure the cover when in use over the seat.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636